Davis, Judge,
concurring in the result:
I join the judgment on the ground that the payments to Mrs. Carter were (at the least) business-motivated gifts, deductible for 1960 under section 162 of the Code. I am satisfied that, if gifts, the amounts paid were, as the court’s opinion makes clear, sufficiently colored by business purposes to be deductible by the payor. Because of that conclusion, I need not and do not reach the separate question, discussed in the court’s opinion, whether these sums were not gifts at all but additional compensation for Mr. Carter’s work.
CONCLUSION OF LAW
Upon the foregoing opinion, which contains the essential findings of fact as stipulated by the parties, the court concludes as a matter of law that the plaintiffs are entitled to recover, and judgment is entered to that effect. The amounts of recovery will be determined in subsequent proceedings pursuant to Rule 131(c).